Exhibit 10.2

EXECUTION COPY

Dated as of August 2, 2018

among

CURO GROUP HOLDINGS CORP.

as Guarantor

and

LENDDIRECT CORP.

as Seller and Servicer

and

CASH MONEY CHEQUE CASHING INC.

as Seller and Servicer

and

CURO CANADA RECEIVABLES LIMITED PARTNERSHIP,

by its general partner,

CURO CANADA RECEIVABLES GP INC.

as Borrower

and

WF MARLIE 2018-1, LTD.

as Lender

and

WATERFALL ASSET MANAGEMENT, LLC

as Administrative Agent

 

 

GUARANTY

 

 

 

LOGO [g590500g0805043105190.jpg]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page

 

ARTICLE I DEFINITIONS

     1  

SECTION 1.01 Terms in Credit Agreement

     1  

SECTION 1.02 Principles of interpretation

     10  

ARTICLE II PERFORMANCE GUARANTY

     10  

ARTICLE III BAD BOY GUARANTY

     11  

ARTICLE IV LIMITED GUARANTY

     11  

ARTICLE V CONFIRMATION

     12  

ARTICLE VI GUARANTOR’S FURTHER AGREEMENTS TO PAY

     12  

ARTICLE VII THE GUARANTEES

     12  

ARTICLE VIII WAIVERS BY GUARANTOR

     14  

ARTICLE IX REPRESENTATIONS AND WARRANTIES

     15  

ARTICLE X COVENANTS

     18  

ARTICLE XI ENFORCEMENT

     20  

ARTICLE XII ASSIGNABILITY

     21  

ARTICLE XIII TERMINATION; REINSTATEMENT

     21  

ARTICLE XIV SUBROGATION

     21  

ARTICLE XV TAXES

     21  

ARTICLE XVI INDEMNITIES BY GUARANTOR

     21  

ARTICLE XVII FURTHER ASSURANCES

     22  

ARTICLE XVIII AMENDMENTS AND WAIVERS

     22  

ARTICLE XIX MISCELLANEOUS

     22  

ARTICLE XX CHOICE OF LAW

     23  

ARTICLE XXI CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

     23  

ARTICLE XXII WAIVER OF JURY TRIAL

     24  

 

i



--------------------------------------------------------------------------------

THIS GUARANTY (this “Guaranty”) is dated as of August 2, 2018 and made between:

 

(1)

CURO GROUP HOLDINGS CORP., as Guarantor;

 

(2)

LENDDIRECT CORP., as Seller and Servicer;

 

(3)

CASH MONEY CHEQUE CASHING INC., as Seller and Servicer;

 

(4)

CURO CANADA RECEIVABLES LIMITED PARTNERSHIP by its general partner CURO CANADA
RECEIVABLES GP INC., as Borrower;

 

(5)

WF MARLIE 2018-1, LTD., as Lender; and

 

(6)

WATERFALL ASSET MANAGEMENT, LLC, as Administrative Agent,

each of the foregoing a “Party” and together the “Parties”.

BACKGROUND:

 

(A)

Pursuant to the Sale and Servicing Agreement, each Seller will sell, assign or
otherwise convey to the Borrower all of its right, title and interest in certain
Purchased Assets and each Servicer will undertake the servicing and collection
of the Purchased Receivables.

 

(B)

In order to fund its acquisition of the Purchased Assets from the Sellers, the
Borrower has entered into the Credit Agreement, pursuant to which the Lenders
shall make available an asset-backed securitization credit facility to the
Borrower.

 

(C)

Each of the Performance Parties is an Affiliate and a direct or indirect
Subsidiary of the Guarantor, and the Guarantor expects to receive substantial
direct and indirect benefits from the transactions described above and the other
transactions contemplated by the Sale and Servicing Agreement, the Credit
Agreement and the other Transaction Documents.

 

(D)

As an inducement for (a) the Borrower to purchase or otherwise acquire
Receivables from the Sellers pursuant to the Sale and Servicing Agreement,
(b) the Lenders to lend certain funds to the Borrower from time to time under
the Credit Agreement and (c) the Administrative Agent, the Lenders and the other
Secured Parties to participate in the transactions contemplated by the Credit
Agreement and the other Transaction Documents, the Guarantor has agreed, on the
terms provided in this Guaranty, to (i) cause the due and punctual performance
by each of the Sellers and the Servicers and the other Performance Parties of
their respective Performance Party Obligations, (ii) guarantee for the benefit
of the Lenders and the Administrative Agent against certain acts by the Borrower
Parties, (iii) provide a limited guaranty with respect to the Borrower’s Secured
Obligations to the Administrative Agent and Lenders under the Credit Agreement
and (iv) indemnify the Beneficiaries in relation to items (i) to (iii) in this
Recital D.

IT IS THEREFORE AGREED that:

ARTICLE I

DEFINITIONS

SECTION 1.01 TERMS IN CREDIT AGREEMENT.

Except where the context otherwise requires or except as set out below, terms
defined in Article I of the asset-backed revolving credit agreement entered into
among the Borrower, the Lender and the Administrative Agent on the Closing Date
(the “Credit Agreement”) shall have the same meanings where used in this
Guaranty.



--------------------------------------------------------------------------------

As used in this Guaranty, the following terms have the meanings specified below:

“Beneficiaries” means, collectively, the Lenders and the Administrative Agent,
and “Beneficiary” means any of them.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under a lease of (or other Indebtedness
arrangements conveying the right to use) real or personal property which are
required to be classified and accounted for as a capital lease or capitalized on
a balance sheet of such Person determined in accordance with GAAP and the amount
of such obligations shall be the capitalized amount thereof in accordance with
GAAP and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease or other arrangement prior to the
first date upon which such lease or other arrangement may be terminated by the
lessee without payment of a penalty, provided that any obligations of CFTC and
its Restricted Subsidiaries either existing on September 2, 2017, or created
prior to the recharacterization described below (i) that were not included on
the consolidated balance sheet of CFTC as capital lease obligations and
(ii) that are subsequently recharacterized as capital lease obligations due to a
change in accounting treatment or otherwise, shall for all purposes of this
Agreement (including, without limitation, the calculation of Consolidated Net
Income and Consolidated Cash Flow) not be treated as Capital Lease Obligations
or Indebtedness.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock or shares;

(b) in the case of an association or business entity other than a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with such Capital Stock.

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code and any entity that wholly-owns the stock of a CFC
and which is disregarded for United States federal income purposes as an entity
that is separate from its owner.

“CFTC” means CURO Financial Technologies Corp., a Delaware corporation.

“Consolidated Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, plus:

(a) an amount equal to any extraordinary or non-recurring loss, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(b) an amount equal to any net loss realized in connection with an Asset Sale,
the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness by such Person or its
Restricted Subsidiaries, to the extent such losses were deducted in computing
such Consolidated Net Income; plus

 

2



--------------------------------------------------------------------------------

(c) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(d) Consolidated Interest Expense of such Person and its Restricted Subsidiaries
for such period; plus

(e) depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) to the extent deducted in computing such Consolidated Net
Income; plus

(f) without duplication of the application of clause (d) of the definition of
Consolidated Net Income, write offs, write downs or impairment of goodwill or
other intangible assets, unrealized mark to market losses, and other non cash
charges and expenses (excluding any such other non cash charge or expense to the
extent that it represents an accrual of or reserve for cash charges in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent deducted in computing such Consolidated Net Income; plus

(g) any fees or expenses relating to a Qualified Receivables Transaction, to the
extent such fees or expenses are deducted in computing Consolidated Net Income;
plus

(h) any one-time, non-recurring expenses or charges related to any Equity
Offering, Permitted Investment (as defined in the Indenture), acquisition,
recapitalization or Indebtedness permitted to be incurred under the Senior Notes
Indenture (including a refinancing thereof), whether or not successful,
including (i) such fees, expenses or charges related to the execution or
delivery of the Credit Agreement and (ii) any amendment or other modification of
the Senior Notes Indenture or the Credit Agreement, in each case, deducted in
computing Consolidated Net Income; minus

(i) all non-cash items to the extent that such non-cash items increased
Consolidated Net Income for such period (excluding the recognition of deferred
revenue or any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period and any items for
which cash was received in a prior period).

Notwithstanding the foregoing, the provision for taxes based on income or
profits of, and the depreciation and amortization and other non-cash charges of,
a Restricted Subsidiary of a Person shall be added to Consolidated Net Income to
compute Consolidated Cash Flow only to the extent (and in the same proportion)
that the Net Income of such Restricted Subsidiary was included in calculating
the Consolidated Net Income of such Person.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(a) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including amortization of
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges Incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments and receipts (if any) pursuant to Hedging
Obligations); provided that the amortization or write-off of capitalized
financing or debt issuance costs shall be excluded; plus

(b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(c) any interest expense on Indebtedness of another Person to the extent that
such Indebtedness is Guaranteed by such Person or one of its Restricted
Subsidiaries or secured by a Lien on the assets of such Person or one of its
Restricted Subsidiaries (whether or not such Guarantee or Lien is called upon).

 

3



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;
provided that:

(a) the Net Income of any Person that is not a Restricted Subsidiary of such
Person, or that is accounted for by the equity method of accounting shall be
included, but only to the extent of the amount of dividends or distributions
that have been distributed in cash (or to the extend converted into cash) to the
relevant Person or a Restricted Subsidiary thereof in respect of such period;

(b) the Net Income of any Restricted Subsidiary of such Person shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction has been legally waived;

(c) the cumulative effect of a change in accounting principles shall be
excluded;

(d) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities of Foreign Subsidiaries which are not
incorporated in the United States resulting from the application of GAAP and the
amortization of intangibles of Foreign Subsidiaries arising from the application
of GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, shall be excluded; and

(e) Consolidated Net Income shall not be reduced by any fees and expenses paid
or payable in respect of the offering contemplated the Senior Notes Indenture,
the application of the use of proceeds therefrom and related transactions.

“Consolidated Net Worth” means, with respect to the Guarantor on a consolidated
basis, the result of its Consolidated Tangible Assets minus its total
liabilities.

“Consolidated Tangible Assets” means with respect to the Guarantor as of any
date, the aggregate of the assets of the Guarantor and its Subsidiaries,
excluding goodwill and any other assets properly classified as intangible assets
in accordance with GAAP, shown on the balance sheet for the most recently ended
fiscal quarter for which financial statements are available, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, an amount
equal to the aggregate principal amount of Indebtedness of CFTC and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any acquisition permitted under the Senior Notes Indenture), with such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of the term “Consolidated
Total Leverage Ratio”.

“Consolidated Total Leverage Ratio” means, with respect to any specified Person,
as of any date of determination, the ratio of (i) the Consolidated Total Debt to
(ii) Consolidated Cash Flow of such Person for the most recently ended four
fiscal quarters for which internal financial statements are available. In the
event that CTFC or any of its Restricted Subsidiaries Incurs or redeems any
Indebtedness (other than revolving credit borrowings) or issues or redeems
Preferred Stock subsequent to the commencement of the period for which the
Consolidated Total Leverage Ratio is being calculated but prior to the date on
which the event for which the calculation of the Consolidated Total Leverage
Ratio is made (the

 

4



--------------------------------------------------------------------------------

“Calculation Date”), the Consolidated Total Leverage Ratio is shall be
calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness, or such issuance or redemption of Preferred Stock (including the
application of any proceeds therefrom), as if the same had occurred at the
beginning of the applicable four quarter reference period. In addition, for the
purposes of making the computation referred to above:

(a) acquisitions that have been made by CFTC or any of its Subsidiaries,
including through mergers or consolidations and including any related financing
transactions, during the four quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date shall be deemed to have
occurred on the first day of the four quarter reference period and Consolidated
Cash Flow for such reference period shall be calculated to include the
Consolidated Cash Flow of the acquired entities (adjusted to exclude (A) the
cost of any compensation, remuneration or other benefit paid or provided to any
employee, consultant, Affiliate or equity owner of the acquired entities to the
extent such costs are eliminated and not replaced and (B) the amount of any
reduction in general, administrative or overhead costs of the acquired entities,
in each case, as determined in good faith by an officer of CFTC);

(b) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded;

(c) any Person that is a Restricted Subsidiary of CFTC on the Calculation Date
will be deemed to have been a Restricted Subsidiary of CFTC at all times during
such four quarter period;

(d) any Person that is not a Restricted Subsidiary of CFTC on the Calculation
Date will be deemed not to have been a Restricted Subsidiary of CFTC at any time
during such four quarter period; and

(e) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

“CSO Obligations” means obligations to purchase, or other Guarantees of,
consumer loans the making of which were facilitated by CFTC or a Restricted
Subsidiary of CFTC acting as a credit services organization or other similar
service provider.

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of
CFTC or a Subsidiary of CFTC; provided that any such conversion or exchange will
be deemed an incurrence of Indebtedness or Disqualified Stock, as applicable);
or

(c) is redeemable at the option of the holder thereof, in whole or in part, in
the case of each of clauses (a), (b) and (c), on or prior to the 91st day after
the Stated Maturity of the Senior Notes; provided that any Capital Stock that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof the right to require such Person to repurchase or redeem such
Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring on or before the 91st day after the Stated Maturity of the Senior
Notes will not constitute Disqualified Stock of the terms of such Capital Stock
provide that such Person may not repurchase or redeem any such Capital Stock
pursuant to such provisions prior to CFTC’s purchase of the Senior Notes as are
required to be purchased pursuant to Sections 5.10 and 5.14 of the Senior Notes
Indenture.

 

5



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for Capital Stock).

“Equity Offering” means a sale for cash of either (1) common equity securities
or units including or representing common equity securities of CFTC (other than
to a Subsidiary of the Guarantor) or (2) common equity securities or units
including or representing common equity securities of any direct or indirect
parent of CFTC (other than to a Subsidiary of CFTC) to the extent that the net
proceeds therefrom are contributed to the common equity capital of CFTC).

“Foreign Subsidiary” means any Restricted Subsidiary incorporated or organized
in a jurisdiction other than the United States or any state thereof or the
District of Columbia and any Restricted Subsidiary that wholly-owns the stock of
a CFC and which is disregarded for United States federal income tax purposes as
an entity that is separate from its owner.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person to:

(a) purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness;

(b) purchase property, securities or services for the purposes of assuring the
holder of such Indebtedness of the payment of such Indebtedness; or

(c) maintain working capital, equity capital or other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness,

provided, however, that the Guarantee by any Person shall not include
endorsements by such Person for collection or deposit, in either case, in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume
(pursuant to a merger, consolidation, acquisition or other transaction),
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person (and
“Incurrence” and “Incurred” shall have meanings correlative to the foregoing),
provided, however, that a change in GAAP that results in an obligation of such
Person that exists at such time becoming Indebtedness shall not be deemed an
Incurrence of such Indebtedness. Indebtedness otherwise Incurred by a Person
before it becomes a Subsidiary of CFTC will be deemed to have been Incurred at
the time it becomes such a Subsidiary.

“Indebtedness” of the Guarantor means, without duplication with respect to any
Person, whether recourse is to all or a portion of the assets of such Person and
whether or not contingent:

 

(a)

obligations of such Person in respect of principal for money borrowed;

 

(b)

obligations of such Person in respect of principal evidenced by bonds,
debentures, notes or other similar instruments;

 

6



--------------------------------------------------------------------------------

(c)

every reimbursement obligation of such Person with respect to letters of credit,
banker’s acceptances or similar facilities issued for the account of such
Person, other than obligations with respect to letters of credit securing
obligations;

 

(d)

every obligation of such Person issued or assumed as the deferred purchase price
of property or services (but excluding trade payables, credit on open account,
provisional credit, accrued liabilities or similar terms arising in the ordinary
course of business which are not overdue by more than 30 days or which are being
contested in good faith);

 

(e)

every Capital Lease Obligation of such Person;

 

(f)

the maximum fixed redemption or repurchase price of Disqualified Stock of such
Person at the time of determination plus accrued but unpaid dividends;

 

(g)

every net payment obligation of such Person under interest rate swap, cap,
collar or similar agreements or foreign currency hedge, exchange or similar
agreements of such Person (“Hedging Obligations”); and

 

(h)

every obligation of the type referred to in clauses (1) through (7) of this
definition of another Person the payment of which, in either case, such Person
has Guaranteed or is liable, directly or indirectly, as obligor, guarantor or
otherwise, to the extent of such Guarantee or other liability,

and notwithstanding any the foregoing, Indebtedness shall not include CSO
Obligations.

“Indemnitee Litigation Expenses” means any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of the matters described in Section 8.03(b) of the Credit Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, encumbrance or hypothecation of any kind in respect of that
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any other agreement to give a security interest in
and any filing of any financing statement under the PPSA or the Uniform
Commercial Code (or equivalent statutes of any jurisdiction).

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends, excluding, however, (1) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (A) any Asset Sale (as defined in the Senior Notes
Indenture) or (B) the disposition of any securities by such Person or any of its
Restricted Subsidiaries or the extinguishment of any Indebtedness of such Person
or any of its Subsidiaries and (2) any extraordinary or nonrecurring gain (but
not loss), together with any related provision for taxes on such extraordinary
or nonrecurring gain (but not loss).

“Non-Recourse Debt” means Indebtedness:

(a) as to which neither CFTC nor any of its Restricted Subsidiaries (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or (ii) is directly or indirectly liable as
a guarantor or otherwise; and

(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary of CFTC) would permit upon notice, lapse of time or both any holder
of any other Indebtedness of the Company or any of its Restricted Subsidiaries
to declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity.

 

7



--------------------------------------------------------------------------------

“Performance Party” means each Seller and each Servicer, and together the
“Performance Parties”; and

“Performance Party Obligations” means all present and future covenants,
agreements, terms, conditions, deemed collection undertakings, indemnities and
other obligations (however created arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of whatever nature to
be performed and observed by each Performance Party in any capacity under the
Transaction Documents, whether monetary or non-monetary, including the due and
punctual payment of all sums which are or may become due and owing by such
Performance Party under the Transaction Documents, but excluding any such
obligations arising due to (a) the insolvency, bankruptcy or lack of
creditworthiness of an Obligor, or (b) a decline in the market value of any
Receivable (other than as a result of any action or inaction by any Borrower
Party).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock corporation, trust,
unincorporated organization or government or agency or political subdivision
thereof or any other entity.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by CFTC or any of the Restricted
Subsidiaries pursuant to which CFTC or any of the Restricted Subsidiaries may
sell, convey or otherwise transfer to:

 

(a)

a Receivables Entity (in the case of a transfer by CFTC or any of the Restricted
Subsidiaries); or

 

(b)

any other Person (in the case of a transfer by a Receivables Entity),

or may grant a security interest in, any loans receivable (whether now existing
or arising in the future) of CFTC or any of the Restricted Subsidiaries, and any
assets related thereto, including all collateral securing such loans receivable,
all contracts and all Guarantees or other obligations in respect of such loans
receivable, proceeds of such loans receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving loans receivable; provided, however, that the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the chief financial officer of CFTC).

“Receivable Entity” means (a) a Subsidiary of CFTC or (b) another Person
engaging in a Qualified Receivables Transaction with CFTC, in each case, that
engages in no activities other than in connection with the financing of loans
receivables and is designated by the Board of Directors of CFTC (as provided
below) as a Receivables Entity, and in either of clause (a) or (b):

 

(a)

no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such entity:

 

  (i)

is Guaranteed by CFTC or any Subsidiary of CFTC (excluding Guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to the Standard Securitization Undertakings),

 

8



--------------------------------------------------------------------------------

  (ii)

is recourse to or obligates CFTC or any Subsidiary of CFTC in any way (other
than pursuant to Standard Securitization Undertakings), or

 

  (iii)

subjects any property or asset of CFTC or any Subsidiary of CFTC, directly or
indirectly, contingently or otherwise, to the satisfaction thereof (other than
pursuant to Standard Securitization Undertakings);

 

(b)

the entity is not an Affiliate of CFTC or is an entity with which neither CFTC
nor any Subsidiary of CFTC has any material contract, agreement, arrangement or
understanding other than on terms that CFTC reasonably believes to be not
materially less favorable to CFTC or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of CFTC; and

 

(c)

is an entity to which neither CFTC nor any Subsidiary of CFTC has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results,

and any such designation by the Board of Directors of CFTC will be evidenced by
a certified copy of the resolution of the Board of Directors giving effect to
such designation and an Officers’ Certificate (as defined in the Senior Notes
Indenture) certifying that such designation complied with the foregoing
conditions, and notwithstanding anything to the contrary contained herein,
solely for purposes of the calculation of “Consolidated Interest Expense” and
“Consolidated Total Debt,” any Receivables Entity shall be deemed not to be a
Restricted Subsidiary.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is not an Unrestricted Subsidiary.

“Senior Notes” means the notes issued pursuant to the Senior Notes Indenture
from time to time.

“Senior Notes CTL Ratio” means, as of any date of determination following the
Closing Date, the applicable minimum Consolidated Total Leverage Ratio (as
defined in the Senior Notes Indenture) under the Senior Notes Indenture.

“Senior Notes Indenture” means (i) as of the Closing Date, that certain
Indenture, dated as of February 15, 2017, entered into by CFTC, the guarantors
party thereto, and TMI Trust Company, as Trustee and Collateral Agent in
connection with the issuance of the Senior Notes, together with all instruments
and other agreements entered into by CFTC, Curo Intermediate Holdings Corp., and
such guarantors in connection therewith, and (ii) from time thereafter, such
Senior Notes Indenture as may be amended, restated, supplemented or otherwise
modified in accordance with the terms and conditions thereof, or any successor
indenture or other credit facility of the Guarantor, CFTC or Curo Intermediate
Holdings Corp., pursuant to which the Senior Notes are refinanced.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by CFTC or any Subsidiary of CFTC that,
taken as a whole, are customary in a loans receivable transaction.

“Stated Maturity” when used with respect to any security or installment of
interest thereon, means the date specified in such security as the fixed date on
which the principal of such security or such installment of interest is due and
payable.

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more Subsidiaries of such Person (or a combination thereof) and (2) any
partnership (A) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (B) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).

 

9



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is designated by the board of directors of such Person as an
Unrestricted Subsidiary pursuant to a resolution of the board of directors of
such person, but only to the extent that such Subsidiary:

(a) has no Indebtedness other than Non-Recourse Debt;

(b) except as permitted under the Senior Notes Indenture, is not party to any
agreement, contract, arrangement or understanding with CFTC or any Restricted
Subsidiary of CFTC unless the terms of any such agreement, contract, arrangement
or understanding are no less favourable to CFTC or such Restricted Subsidiary
than those that might be obtained at the time from Persons who are not
Affiliates of CFTC;

(c) is a Person with respect to which neither CFTC nor any of its Restricted
Subsidiaries has any direct or indirect obligation (i) to subscribe for
additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(d) has not guaranteed or otherwise directly provided credit support for any
Indebtedness of CFTC or any of its Restricted Subsidiaries.

SECTION 1.02 PRINCIPLES OF INTERPRETATION.

Except as otherwise set out below, the principles of interpretation as set out
in Article I of the Credit Agreement shall apply to this Guaranty as if set out
in full again here, with such changes as are appropriate to fit this context.
Unless otherwise provided, all amounts herein are in U.S. dollars.

ARTICLE II

PERFORMANCE GUARANTY

 

(a)

Subject to Article II(b), the Guarantor hereby unconditionally and irrevocably
guarantees for the benefit of each of the Beneficiaries as a primary and
independent obligation, to cause each Performance Party to fully and punctually
pay and perform all Performance Party Obligations when and as due in accordance
with the Transaction Documents, provided that, the undertaking of the Guarantor
shall not be construed to extend to the Borrower’s obligations to make payments
of principal, interest or fees under the Credit Agreement and it is the
intention of the Parties that the guaranty under this Article 2 is not intended
as credit support for the Borrower’s obligations under the Credit Agreement and
provided that in no event shall the Guarantor be liable for any amounts
hereunder arising as a result of the gross negligence or wilful misconduct of a
Beneficiary.

 

(b)

If any Performance Party fails to pay or perform any of the Performance Party
Obligations applicable to it when and as due in accordance with the Transaction
Documents, then the Guarantor irrevocably and unconditionally agrees that it
shall (i) after the expiry of any grace period applicable to the Performance
Party Obligations in accordance with the Transaction Documents, immediately pay
to the relevant Beneficiaries, in immediately available funds, any such
Performance Party Obligations for the payment of monetary obligations and
(ii) after the expiry of any such grace period, immediately perform, or cause
the performance of, such Performance Party Obligations, in each case, without
demand or notice of any nature (other than as expressly provided herein), all of
which are hereby expressly waived by Guarantor.

 

10



--------------------------------------------------------------------------------

(c)

To facilitate the performance of the obligations of the Guarantor under this
Article II (but not as a condition to such performance), each Performance Party
shall notify the Guarantor if at any time a Performance Party Obligation has not
been fulfilled when and as due.

 

(d)

In the event that acceleration of the time for payment of any of the Performance
Party Obligations is stayed upon the insolvency, bankruptcy or reorganization of
any Performance Party or for any other reason with respect to any Performance
Party, all such amounts then due and owing with respect to the Performance Party
Obligations under the terms of the applicable Transaction Document or any other
agreement evidencing, securing or otherwise executed in connection with the
Performance Party Obligations, shall if not paid or performed by such
Performance Party be immediately due and payable by the Guarantor.

ARTICLE III

BAD BOY GUARANTY

 

(a)

The Guarantor hereby unconditionally and irrevocably guarantees for the benefit
of each Beneficiary as a primary and independent obligation, against any and all
damages, losses, claims, liabilities, costs and expenses (including reasonable
legal fees and expenses) awarded against or incurred by any Beneficiary arising
out of or as a result of any (i) willful misconduct, bad faith, fraud or gross
negligence, on the part of any Borrower Party (including, for the avoidance of
doubt, by any officer, director, employee or agent of any Borrower Party) in
connection with the performance of the Borrower’s covenants, obligations and
duties under the Transaction Documents, (ii) criminal acts by a Borrower Party
or by any officer, director, employee or agent of any Borrower Party, (iii) any
intentional hindrance by a Borrower Party (including, for the avoidance of
doubt, by any officer, director, employee or agent of any Borrower Party) of a
Beneficiary’s security interest in the Collateral, (iv) Guarantor or any of its
Subsidiaries consenting to either of the Credit Parties filing a voluntary
petition in bankruptcy, or (vi) any failure of Borrower to indemnify and hold
harmless any Indemnitee in respect of any Indemnitee Litigation Expenses,
excluding in each case damages, losses, claims, liabilities, costs and expenses
arising as a result of the gross negligence or wilful misconduct of a
Beneficiary.

 

(b)

Any amounts payable under this Article III shall be immediately due and payable
by the Guarantor on demand from any Beneficiary following the occurrence of any
event specified in Article III(a).

ARTICLE IV

LIMITED GUARANTY

 

(a)

The Guarantor hereby unconditionally and irrevocably guarantees to each
Beneficiary the prompt payment of the Borrower’s Secured Obligations under the
Credit Agreement in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), up to a maximum of ten percent (10%)
of the Aggregate Exposure as of the relevant date of determination (the
“Guaranteed Credit Obligations”).

 

(b)

For the avoidance of doubt, this guaranty is a guaranty of payment of the
Borrower’s Secured Obligations (to the extent of the Guaranteed Credit
Obligations) under the Credit Agreement and not of collection of the Purchased
Receivables and is a continuing guaranty and shall apply to all of the
Borrower’s Secured Obligations under the Credit Agreement whenever arising.

 

(c)

If the Borrower fails to pay any of the Secured Obligations when and as due in
accordance with the Credit Agreement, then the Guarantor irrevocably and
unconditionally agrees that it shall, after the expiry of any grace period
applicable to the

 

11



--------------------------------------------------------------------------------

  Secured Obligations in accordance with the Credit Agreement, immediately pay
to the relevant Beneficiaries, in immediately available funds, any such Secured
Obligations (to the extent of the Guaranteed Credit Obligations), in each case,
without demand or notice of any nature (other than as expressly provided
herein), all of which are hereby expressly waived by Guarantor.

 

(d)

In the event that acceleration of the time for payment of any of the Borrower’s
Secured Obligations under the Credit Agreement is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or for any other reason with
respect to the Borrower, all such amounts then due and owing with respect to the
Borrower’s Secured Obligations under the Credit Agreement or any other agreement
evidencing, securing or otherwise executed in connection with the Borrower’s
Secured Obligations under the Credit Agreement, shall if not paid or performed
by the Borrower be immediately due and payable by the Guarantor (to the extent
of the Guaranteed Credit Obligations).

 

(e)

The Guarantor further agrees that, to the extent that any Person makes a payment
or payments to the Administrative Agent or any Lender in respect of any Secured
Obligations of the Borrower under the Credit Agreement, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to such
Person or to the estate, trustee, or receiver of such Person or to any other
party, including, without limitation, the Guarantor, under any bankruptcy,
insolvency or similar state, provincial or federal law in Canada or the United
States, common law or equitable cause, then, to the extent of such payment or
repayment, the Borrower’s Secured Obligations under the Credit Agreement or any
part thereof which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred.

ARTICLE V

CONFIRMATION

The Guarantor hereby confirms that the transactions contemplated by the
Transaction Documents have been arranged among the Borrower, the Performance
Parties, the Administrative Agent and the Lenders, as applicable, with the
Guarantor’s full knowledge and consent and any amendment, restatement,
modification or supplement of, or waiver of compliance with, the Transaction
Documents in accordance with the terms thereof by any of the foregoing shall be
deemed to be with the Guarantor’s full knowledge and consent.

ARTICLE VI

GUARANTOR’S FURTHER AGREEMENTS TO PAY

The Guarantor further agrees, as the principal obligor and not as a guarantor or
surety only, to pay the Beneficiaries (and their assigns), forthwith upon demand
in funds immediately available to the Guarantor, all reasonable costs and
expenses (including court costs and reasonable legal expenses) incurred or
expended by the Beneficiaries in connection with the enforcement of this
Guaranty, together with, without duplication, interest on amounts recoverable
under this Guaranty from the time when such amounts become due hereunder until
payment, at a rate of interest (computed for the actual number of days elapsed
based on a 360 day year) equal to the lesser of (a) the CDOR Rate for each date
during such period and (b) the maximum interest rate permitted by Applicable
Law.

ARTICLE VII

THE GUARANTEES

 

(a)

The obligations of the Guarantor set forth in this Guaranty shall be absolute,
unconditional, irrevocable (irrespective of any defence otherwise available to a
surety or guarantor) and continuing and will not be affected prejudiced or
diminished by an act, omission, matter or thing which would release or reduce or
prejudice or release or otherwise exonerate the Guarantor from any of its
obligations under this Guaranty in whole or in part, including without
limitation:

 

12



--------------------------------------------------------------------------------

  (i)

any change of ownership of the Guarantor, the Borrower or any Performance Party
(the “CURO Guaranty Parties”), any CURO Guaranty Party becoming Insolvent, any
incapacity or lack of power, authority or legal status of, or dissolution or
other proceeding or change in the members or in the legal status of, any CURO
Guaranty Party, or any other person under any Transaction Document, or any other
disability or other defence of any person with respect to the Performance Party
Obligations or the Secured Obligations, as the case may be, whether consensual
or arising by operation of law;

 

  (ii)

any assignment or transfer by any Person of any or all of the Performance Party
Obligations or the Secured Obligations, as the case may be, or any transfer or
purported transfer, any consolidation or merger of any Beneficiary with or into
any other corporation or entity, or any change whatsoever in the objects,
assets, capital structure, constitution or business of such Beneficiary, or any
failure on the part of the Performance Party, the Borrower or any Beneficiary to
perform or comply with any term of the Transaction Documents or any other
document executed in connection with or delivered pursuant to any of them;

 

  (iii)

any failure of the Borrower, any Performance Party or the Guarantor or any other
person to maintain in full force, validity or effect or to obtain or renew when
required any or all authorizations (whether from a Governmental Authority or any
other Person) required in connection with any Secured Obligation, any
Performance Party Obligation, this Guaranty or any other Transaction Document,
or to take any other action required in connection with the performance of any
Secured Obligation, Performance Party Obligation, this Guaranty or any other
Transaction Document;

 

  (iv)

any illegality or lack of validity or unenforceability of any Transaction
Document or any actual or purported Secured Obligation or Performance Party
Obligation becoming in full or partly void, being frustrated or having any
defect or irregularity or any impossibility or impracticality of performance,
illegality, force majeure, any act of any Governmental Authority or change in,
or the imposition of, any Requirement of Law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect, in full
or partly, the validity, enforceability or the payment when due, of any Secured
Obligation or Performance Party Obligation;

 

  (v)

any act or omission to take up, perfect or enforce, fully or partly, any right,
remedy, security, indemnity or guaranty under this Guaranty or against any of
the Borrower or the Performance Parties or any other person;

 

  (vi)

any defence, set-off or counterclaim or claim against or enforcement of payment
from any of the Borrower or the Performance Parties or any other person;

 

  (vii)

if any of the moneys included in the Secured Obligations or the Performance
Party Obligations have become irrecoverable from the Borrower or the applicable
Performance Party, as the case may be, for any other reason other than payment
in full of the Secured Obligations or the Performance Party Obligations, as the
case may be, in accordance with their terms; or

 

  (viii)

any other circumstance whatsoever (with or without notice to or knowledge of the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of, or defence available to, the Guarantor under this
Guaranty whether or not the Guarantor shall have had notice or knowledge of any
act or omission, condition or occurrence referred to above in this
Article VII(a).

 

13



--------------------------------------------------------------------------------

(b)

The guarantees provided by the Guarantor in this Guaranty are in no way
conditioned upon any requirement that any Beneficiary first attempt to collect
any payment from any other Person or resort to any collateral security, any
balance of any deposit account or credit on the books of the Borrower, the
Administrative Agent, or any Lender in favor of any Performance Party or the
Borrower, as the case may be, or any other Person or other means of obtaining
payment hereunder. In this respect, the Parties hereby agree that if the
Guarantor receives conflicting instructions from the Borrower and/or the
Administrative Agent in connection with the enforcement of this Guaranty, then
the Guarantor shall follow exclusively the relevant instructions received from
the Administrative Agent.

 

(c)

The Guarantor hereby waives promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of non-performance, default,
acceleration, protest or dishonour and any other notice with respect to any of
the Secured Obligations and this Guaranty. The Guarantor hereby waives any
requirement that any Beneficiary be diligent or prompt in giving notice of any
default or omission or action by the Borrower or any Performance Party or any
other Person under any Transaction Document or otherwise, or in making any
demand or asserting any rights of any Beneficiary under this Guaranty including
any failure to delay on the part of a Beneficiary in asserting or enforcing any
rights or in making any claims or demands under this Guaranty. The Guarantor
hereby waives any defence based on any right of set-off or recoupment or
counterclaim against or in respect of the obligations of the Guarantor
hereunder.

 

(d)

This Guaranty shall be in addition to any other guaranty, indemnity or other
security for the Secured Obligations or the Performance Party Obligations, and
shall not be rendered unenforceable by the invalidity of any such other
guaranty, indemnity or security.

 

(e)

All dealings between any Borrower Party, on the one hand, and the Secured
Parties, on the other hand, shall be conclusively presumed to have been had or
consummated in reliance upon the guarantees set forth in this Guaranty.

ARTICLE VIII

WAIVERS BY GUARANTOR

 

(a)

The Guarantor warrants that it has adequate means to obtain from each
Performance Party and the Borrower, on a continuing basis, information
concerning the financial condition of such party, and that it is not relying on
the Beneficiaries or any other Person to provide such information, now or in the
future. The Guarantor also irrevocably waives all defenses: (a) that at any time
may be available in respect of the Performance Party Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect or (b) that arise under the law of suretyship,
including impairment of collateral.

 

(b)

The Beneficiaries (and their assigns) shall be at liberty, without giving notice
to or obtaining the assent of the Guarantor and without relieving the Guarantor
of any liability under this Guaranty, to deal with the Borrower and each
Performance Party and with each other party who now is or after the date hereof
becomes liable in any manner for any of the Secured Obligations and the
Performance Party Obligations, in such manner as the Beneficiaries in their
reasonable discretion deems fit, and to this end the Guarantor agrees that the
validity and enforceability of this Guaranty, including without limitation, the
provisions of Article XIV hereof, shall not be impaired or affected by any of
the following: (A) any extension, modification or renewal of, or indulgence with
respect to,

 

14



--------------------------------------------------------------------------------

  or substitutions for, the Performance Party Obligations or the Secured
Obligations or any part thereof or any agreement relating thereto at any time
(except that any such extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Performance Party Obligations or the
Secured Obligations, if duly granted or agreed to be granted in accordance with
the Transaction Documents, shall be given effect in determining the extent of
the Performance Party Obligations or Secured Obligations which the relevant
Person is required to perform or cause to be performed); (B) any failure or
omission to enforce any right, power or remedy with respect to the Performance
Party Obligations or the Secured Obligations or any part thereof or any
agreement relating thereto, or any collateral securing the Performance Party
Obligations or the Secured Obligations or any part thereof; (C) any waiver of
any right, power or remedy or of the Maturity Date, any Servicer Termination
Event, Amortization Event or Event of Default with respect to the Performance
Party Obligations or the Secured Obligations or any part thereof or any
agreement relating thereto (except that any such waiver, if duly granted, agreed
to be granted or made in accordance with the Transaction Documents, shall be
given effect in determining the extent of the Performance Party Obligations or
the Secured Obligations (as applicable) which the Guaranty is required to
perform or cause to be performed); (D) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other obligation of any person or entity with respect to
the Performance Party Obligations or the Secured Obligations or any part thereof
(except that any such release, surrender, compromise, settlement, waiver,
subordination or modification, if duly granted, agreed to be granted or made in
accordance with the Transaction Documents, shall be given effect in determining
the extent of the Performance Party Obligations or the Secured Obligations which
the Guaranty is required to perform or cause to be performed); (E) the
enforceability, validity, binding effect, legality, subordination or
disaffirmance of the Performance Party Obligations or the Secured Obligations or
any part thereof or the genuineness, enforceability or validity or amendment,
restatement, modification or supplement of, or waiver of compliance with, any
agreement relating thereto or with respect to the Performance Party Obligations
or the Secured Obligations or any part thereof; (F) the application of payments
received from any source to the payment of any payment Performance Party
Obligations or the Secured Obligations or any part thereof or amounts which are
not covered by this Guaranty even though the Beneficiaries (or their assigns)
might lawfully have elected to apply such payments to any part or all of the
payment Performance Party Obligations or the Secured Obligations or to amounts
which are not covered by this Guaranty; (G) the existence of any claim, setoff
or other rights which the Guarantor may have at any time against any Performance
Party or the Borrower in connection herewith or any unrelated transaction;
(H) any assignment or transfer of the Performance Party Obligations or the
Secured Obligations or any part thereof; or (I) any failure on the part of any
Performance Party or the Borrower to perform or comply with any term of any
Transaction Document or any other document executed in connection therewith or
delivered thereunder, in each case whether or not the Guarantor shall have had
notice or knowledge of any act or omission referred to in the foregoing sections
(A) through (I) of this Article VIII(b).

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

As of the date of this Guaranty, the Closing Date, each Purchase Date and each
Monthly Settlement Date, the Guarantor represents and warrants to each of the
Parties, in each case by reference to the facts and circumstances then
subsisting, that:

 

(a)

Organization and powers: It (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) has all corporate or other organizational power and authority required to
carry on its business in each jurisdiction in which its business is now
conducted and (iii) has obtained all necessary licenses and approvals in all
jurisdictions in which the conduct of its business requires licenses or
approvals.

 

15



--------------------------------------------------------------------------------

(b)

Authority; no conflict or violation: The execution and delivery by it of this
Guaranty and the performance of its obligations under this Guaranty:

 

  (i)

are within its corporate and organizational powers;

 

  (ii)

have been duly authorized by all necessary corporate and other organizational
action;

 

  (iii)

does not require any permit, license, authorization, consent, approval, order,
filing, registration or qualification by or with any Governmental Authority or
other third party, except those that have been obtained and are in full force
and effect;

 

  (iv)

do not violate any provision of (A) any Applicable Law or of any order, writ,
injunction or decree presently in effect having applicability to such Person
save to the extent that any violation has not had and could not reasonably be
expected to have a Material Adverse Effect or (B) the Organizational Documents
of such Person; and

 

  (v)

do not contravene or constitute a default under any agreement or instrument
binding on such Person or by which any of its assets may be bound or affected.

 

(c)

Due execution: This Guaranty has been duly authorized, executed and delivered by
it.

 

(d)

Enforceability: This Guaranty constitutes its legal, valid and binding
obligations of the Guarantor, enforceable against it in accordance with their
respective terms.

 

(e)

Legal opinions: The facts regarding the Guarantor set forth or assumed in each
of the opinions of counsel delivered in connection with this Guaranty and the
Transaction Documents are true and correct in all material respects.

 

(f)

Compliance with laws, etc.: Each Curo Entity has complied with all Applicable
Laws, except to the extent that non-compliance does not have or could not
reasonably be expected to have a Material Adverse Effect.

 

(g)

Compliance with Transaction Documents: It has complied with all of the terms,
covenants and agreements contained in the other Transaction Documents to which
it is a party.

 

(h)

Litigation: There are no actions, suits, investigations, litigation or
proceedings at law or in equity or by or before any Governmental Authority, in
arbitration now commenced, pending or, to the best of its knowledge, threatened
against or affecting any Curo Entity, which has not previously been disclosed by
such Person to (and waived in writing by) the Finance Parties and that:

 

  (i)

asserts the invalidity of this Guaranty or any other Transaction Document;

 

  (ii)

seeks to prevent the consummation of any of the transactions contemplated by
this Guaranty or any other Transaction Document; or

 

  (iii)

could otherwise (individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect if determined against such Person.

 

16



--------------------------------------------------------------------------------

(i)

Not Insolvent: Each Curo Entity is not Insolvent and no step has been taken or
is intended to be taken by it or, to the best of its knowledge and belief, by
any other Person that would lead to it being Insolvent, and after giving effect
to the transactions contemplated by this Guaranty it will not be Insolvent.

 

(j)

No immunity: In any proceedings taken in its jurisdiction of incorporation in
relation to the applicable Transaction Document or any other Transaction
Document to which it is a party it will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.

 

(k)

Accuracy of Information: Any written information furnished by it pursuant to the
Transaction Documents (the “Information”) is true and correct in all material
respects as of its date and no such Information contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not materially misleading.

 

(l)

Tax residence: It is resident for tax purposes solely in the jurisdiction of its
incorporation.

 

(m)

Taxes: It has timely (taking into account any extensions) (i) filed all tax
returns (federal, state, provincial, foreign and local) required to be filed by
it and (ii) paid, or caused to be paid, all taxes, assessments and other
governmental charges, if any, other than taxes, assessments and other
governmental charges being contested in good faith by appropriate proceedings
and as to which adequate reserves have been provided in accordance with GAAP.

 

(n)

No merger: No step has been taken, or so far as it is aware, is intended to be
taken, for any consolidation, amalgamation, demerger, merger or corporate
reconstruction with any Person, or to convey, transfer, lease or otherwise
dispose of all or substantially all of its assets to any Person, which would
have a Material Adverse Effect.

 

(o)

Financial Statements: All of its audited or unaudited financial statements which
have been delivered to the Borrower or any Finance Party, are true and correct
and fairly present and its financial condition, as of the date of such financial
statements, and its results of operations, for the period then ended, all in
accordance with the applicable accounting standards consistently applied.

 

(p)

Anti-Money Laundering/International Trade Law Compliance:

 

  (i)

It (A) is not a Sanctioned Person, (B) has no assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person, or (C) does not do
business in or with, or derive any of its operating income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any law or directive enforced by any sanctions authority.

 

  (ii)

The funds used to repay Indebtedness and other obligations under this Guaranty
and the other Transaction Documents are not, derived from any unlawful activity.

 

  (iii)

None of (i) the Guarantor, any of its Subsidiaries or any of their respective
directors or officers or, (ii) to the knowledge of the Guarantor or such
Subsidiary, any of their respective employees, Affiliates or agents that will
act in any capacity in connection with or benefit from the receivables purchase
facility established hereby, in each case, is a Sanctioned Person.

 

(q)

Anti-Terrorism Laws: It:

 

17



--------------------------------------------------------------------------------

  (i)

is not in violation in any material respect of any Anti-Terrorism Law and does
not engage in or conspire to engage in any material respect in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law;

 

  (ii)

is not a Blocked Person; and

 

  (iii)

does not (A) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.

 

(r)

Policies and procedures: It has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Guarantor, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Guarantor, its Subsidiaries and their
respective officers and directors and, to the knowledge of the Guarantor, its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Guarantor being designated as
a Sanctioned Person.

 

(s)

Investment Company Act: The Guarantor is not required to register as an
“investment company” within the meaning of the Investment Company Act.

 

(t)

Material Adverse Effect: To the best of its knowledge, no event has occurred
that has had a Material Adverse Effect which has not previously been disclosed
by the Guarantor to (and waived in writing by) the Finance Parties.

ARTICLE X

COVENANTS

Until the Maturity Date, and without prejudice to Article XIII, the Guarantor
hereby covenants and agrees that:

 

(a)

Preservation of existence and franchises: It shall maintain its organizational
existence and its rights and franchises in full force and effect in its
jurisdiction of incorporation or organization, as the case may be.

 

(b)

Compliance with laws, etc.: It shall comply with all Applicable Laws, except to
the extent that the failure to comply with such laws does not have or could not
reasonably be expected to have a Material Adverse Effect.

 

(c)

Policies and Procedures: It shall maintain in effect and enforce policies and
procedures designed to ensure compliance by it and its Subsidiaries and their
respective directors, managers, officers, employees and agents with Anti-
Corruption Laws and applicable Sanctions.

 

(d)

Authorizations: It shall promptly obtain, comply with the terms of and do all
that is necessary and within its control to maintain in full force and effect
all Authorizations which are at any time required in or by all Applicable Laws
in connection with the performance of its duties and obligations under the
Transaction Documents to which it is a party or to ensure the legality,
validity, enforceability and admissibility in evidence of the Transaction
Documents, except to the extent that a failure to do so has not had or could not
reasonably be expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

  (e)

Financial Reports: It shall deliver to each Finance Party:

 

  (i)

within one hundred and twenty (120) days after the end of each fiscal year of
the Guarantor, its audited consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, and separately breaking out the Borrower,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, commentary or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
CURO Group Holdings Corp. and its subsidiaries in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;

 

  (ii)

within forty-five (45) days after the end of each fiscal quarter of the
Guarantor (beginning with the fiscal quarter ending September 30, 2018), its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal quarter and separately breaking out the Borrower.

 

  (f)

Maintain existence: It shall not (other than pursuant to the Transaction
Documents) consolidate, amalgamate, or merge with any Person or convey,
transfer, lease or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired), to any Person, except to the extent that a failure to do so
has not had or could not reasonably be expected to have a Material Adverse
Effect.

 

  (g)

Separateness: It shall not take any action inconsistent with the “separateness
covenants” set forth in Section 5.04 of the Credit Agreement.

 

  (h)

Anti-Terrorism Laws: it, or to its knowledge, its agents shall not (i) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including making or receiving any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224, or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.

 

  (i)

Further information/Assurances: It shall:

 

  (i)

promptly furnish to the Administrative Agent and each Lender information, and in
the form, as the Administrative Agent or any Lender may reasonably request from
time to time; and/or

 

  (ii)

at its own cost and expense, cause to be promptly and duly taken, executed,
acknowledged and delivered all such further acts, documents, and assurances as
the Administrative Agent and any Lender may reasonably request from time to time
in order to give full effect to the transactions contemplated by this Guaranty.

 

19



--------------------------------------------------------------------------------

  (j)

Ownership and Control: The Guarantor shall continue to own, directly or
indirectly, one hundred percent (100%) of the issued and outstanding Equity
Interests and all other equity interests of each Performance Party, free and
clear of any Liens.

 

  (k)

Financial Covenants: The Guarantor:

 

  (i)

shall not permit the sum of unrestricted cash, unrestricted cash equivalents,
unrestricted short-term investments (in each case to the extent characterized as
such on the Guarantor’s consolidated balance sheet) held by the Guarantor and
its Subsidiaries and available for general corporate purposes at any time,
tested daily, to be less than [* * * * *];

 

  (ii)

shall maintain a Consolidated Total Leverage Ratio, tested as of the end of each
fiscal quarter, that is not greater than [* * * * *] to [* * * * *] or, if
higher than [* * * * *] to [* * * * *], the Senior Notes CTL Ratio, provided
that so long as such Senior Notes CTL Ratio is not waived or excluded in respect
of the Senior Notes, the Senior Notes CTL Ratio is not greater than [* * * * *]
to [* * * * *]; and

 

  (iii)

shall maintain a minimum Consolidated Net Worth, tested as of the end of each
fiscal quarter, of greater than the sum of (A) [* * * * *], plus (B) a
cumulative amount equal to [* * * * *] of the quarterly Consolidated Net Income
determined on a consolidated basis (if positive) of the Guarantor, determined as
at the end of the fiscal quarter ending March 31, 2018, and each fiscal quarter
thereafter, plus (C) a cumulative amount equal to [* * * * *] of the net
proceeds of any equity capital raised by the Guarantor following the Closing
Date,

provided that if any Curo Entity issues any additional Senior Notes pursuant to
the Senior Notes Indenture or refinances any Senior Notes following the Closing
Date, in either case containing financial covenants which are more restrictive
than the Senior Notes outstanding on the date hereof, the Financial Covenants in
this Article X(k) shall be amended so that they are no less restrictive that the
covenants with respect to such additional securities.

ARTICLE XI

ENFORCEMENT

 

  (a)

The Parties agree that the Lenders and the Administrative Agent shall be
entitled to enforce this Guaranty on an on-demand basis on one or more
occasions.

 

  (b)

Each of the Performance Parties and the Borrower hereby authorizes the Guarantor
to make payments under this Guaranty and furthermore releases the Guarantor from
any applicable obligation or duty as to checking of whether or not the
Performance Party Obligations at hand or the Secured Obligations are payable.

 

  (c)

This Guaranty shall not be terminated or rendered ineffective following the
payment of any Performance Party Obligations or the Loans under the Credit
Agreement until the rights and claims of the Borrower and the Finance Parties
under the Transaction Documents have been fully performed and discharged.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

ARTICLE XII

ASSIGNABILITY

 

  (a)

The rights and obligations of the Guarantor under this Guaranty may not be
assigned or transferred by the Guarantor to any person without the prior written
consent of the other Parties.

 

  (b)

The rights of the Beneficiaries under this Guaranty may be assigned or
transferred by such Party without the prior written consent of the Guarantor.

ARTICLE XIII

TERMINATION; REINSTATEMENT

The Guarantor’s obligations under this Guaranty shall continue in full force and
effect until the Secured Obligations and the obligations hereunder are fully and
finally paid and discharged; provided, that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment of,
security for or other satisfaction of, any of the Performance Party Obligations
or the Secured Obligations is avoided, rescinded or must otherwise be restored
or returned upon any bankruptcy, insolvency, arrangement administration,
reorganisation or similar event or proceedings of any Performance Party or
otherwise, as though such payment had not been made or such other satisfaction
had not occurred.

ARTICLE XIV

SUBROGATION

The Guarantor waives and shall not exercise any rights that it may acquire by
way of subrogation, contribution, reimbursement or indemnification for payments
made under this Guaranty until all Performance Party Obligations and Secured
Obligations shall have been indefeasibly paid and discharged in full.

ARTICLE XV

TAXES

All payments to be made by the Guarantor hereunder shall be made free and clear
of any deduction or withholding. If the Guarantor is required by law to make any
deduction or withholding on account of tax or otherwise from any such payment,
the sum due from it in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding, the
Borrower or any Beneficiaries receive a net sum equal to the sum which it would
have received had no deduction or withholding been made; provided that any
payments to be made to the Administrative Agent or any Lender as assigns of the
Borrower shall be subject to compliance by such Person with Section 5.15 of the
Credit Agreement.

ARTICLE XVI

INDEMNITIES BY GUARANTOR

Without limiting any other rights that the Beneficiaries may have hereunder or
under Applicable Law, the Guarantor agrees to indemnify (and pay upon demand to)
the Beneficiaries and their respective successors, assigns, officers, directors
agents and employees (each a “Indemnified Party”) from and against any and all
losses, claims, damages, liabilities, deficiencies, disbursements or expenses
(including reasonable legal and accounting fees), fees, costs, demands, actions,
awards, judgments, penalties and charges awarded against or incurred by any of
them (all of the foregoing being collectively referred to as “Indemnified
Amounts”) arising out of or as a result of any guaranty provided by the
Guarantor hereunder or resulting from or in connection with: (i) (A) willful
misconduct, bad faith, fraud or negligence, on the part of the Guarantor in the
performance of its covenants, obligations and duties hereunder or on the part of
a Borrower Party in the performance of its covenants, obligations and duties

 

21



--------------------------------------------------------------------------------

under the Transaction Documents, (B) criminal acts by the Guarantor or a
Borrower Party or (C) any intentional hindrance by the Guarantor or a Borrower
Party of a Beneficiary’s security interest in the Collateral, (ii) any
Performance Party fails to pay or perform any of the Performance Party
Obligations applicable to it when and as due in accordance with the Transaction
Documents, (iii) any representation or warranty made by the Guarantor under this
Guaranty, which shall have been false or incorrect when made or deemed made,
(iv) the failure by the Guarantor to perform its duties, covenants or other
obligations in accordance with the provisions hereof; (v) any investigation,
litigation or proceeding related to or arising from this Guaranty, or (vi) any
attempt by any Person to void any guaranty granted hereunder, whether under
statutory provision, common law or equitable action.

ARTICLE XVII

FURTHER ASSURANCES

The Guarantor will, at its own cost and expense, cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as the Borrower or Beneficiaries (or their assigns) may reasonably
request from time to time in order to carry out the intent and purposes of this
Guaranty more effectively and the transactions contemplated by this Guaranty.

ARTICLE XVIII

AMENDMENTS AND WAIVERS

This Guaranty and the provisions hereof may only be amended, supplemented,
modified or waived in a writing signed by each Party.

ARTICLE XIX

MISCELLANEOUS

(a) USA Patriot Act. The Beneficiaries hereby notify the Guarantor on behalf of
the Lenders subject to the requirements of the USA Patriot Act, that pursuant to
the requirements of the USA Patriot Act, the Lenders are required to obtain,
verify and record information that identifies the Guarantor and its
Subsidiaries, which information includes the name and address of the Guarantor
and its Subsidiaries and other information that will allow such Lenders to
identify such parties in accordance with the USA Patriot Act.

(b) Set-off. The Beneficiaries (and their assigns) are hereby authorized by the
Guarantor at any time and from time to time, without notice to the Guarantor
(any such notice being expressly waived by the Guarantor) and to the fullest
extent permitted by Applicable Law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) and other sums at any
time held by, and other indebtedness at any time owing to, any such Person to or
for the credit of the account of the Guarantor, against any and all Performance
Party Obligations of the Guarantor, now existing or hereafter arising under this
Guaranty.

(c) No Petition. The Guarantor hereby agrees that it will not institute against
the Borrower, the General Partner or any limited partner of the Borrower any
bankruptcy, reorganization, arrangement, insolvency, winding-up, receivership,
security enforcement or liquidation proceedings, or other proceeding under any
federal or provincial bankruptcy, insolvency or similar law in connection with
any obligations relating to this Agreement. The foregoing shall not limit the
rights of the Guarantor to file any claim in or otherwise take any action with
respect to any such proceeding that was instituted against the Borrower by any
Person other than the Guarantor.

(d) Mutual Negotiations. This Guaranty and the other Transaction Documents are
the product of mutual negotiations by the parties thereto and their counsel, and
no party shall be deemed the draftsperson of this Guaranty or any other
Transaction Document or any provision hereof or thereof or to have provided the
same. Accordingly, in the event of any inconsistency or ambiguity of any
provision of this Guaranty or any other Transaction Document, such inconsistency
or ambiguity shall not be interpreted against any party because of such party’s
involvement in the drafting thereof.

 

22



--------------------------------------------------------------------------------

(e) Cumulative Rights. Each right, remedy and power hereby granted to each
Beneficiary or allowed to it by Applicable Law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by each
Beneficiary at any time or from time to time.

 

  (f)

Integration; Binding Effect; Survival of Terms.

 

  (i)

This Guaranty and each other Transaction Document contain the final and complete
integration of all prior expressions by the Parties with respect to the subject
matter hereof and shall constitute the entire agreement among the Parties with
respect to the subject matter hereof superseding all prior oral or written
understandings.

 

  (ii)

This Guaranty shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns (including any trustee in
bankruptcy).

 

  (iii)

This Guaranty shall create and constitute the continuing obligations of the
Parties in accordance with its terms and shall remain in full force and effect
until terminated in accordance with its terms; provided, however, that the
rights and remedies with respect to the provisions of Article VI, Article XVI
and Article XIX(c) shall be continuing and shall survive any termination of this
Guaranty.

(g) Severability. Any provisions of this Guaranty which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(h) Counterparts. This Guaranty may be executed in any number of counterparts
and by different Parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Guaranty. To the fullest extent permitted by
Applicable Law, delivery of an executed counterpart of a signature page of this
Guaranty by tele-facsimile or electronic image scan transmission (such as a
“pdf” file) will be effective to the same extent as delivery of a manually
executed original counterpart of this Guaranty.

ARTICLE XX

CHOICE OF LAW

THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

ARTICLE XXI

CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

 

(a)

EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN,
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS GUARANTY, AND
EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN

 

23



--------------------------------------------------------------------------------

  RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR THE LENDERS TO BRING PROCEEDINGS AGAINST THE GUARANTOR
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY DOCUMENT EXECUTED BY ANY PARTY
PURSUANT TO THIS GUARANTY SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.

 

(b)

THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL IMMUNITY (WHETHER ON THE BASIS OF SOVEREIGN OR OTHERWISE)
FROM JURISDICTION, ATTACHMENT AND EXECUTION, BOTH BEFORE AND AFTER JUDGMENT, TO
WHICH IT MIGHT OTHERWISE BE ENTITLED IN ANY ACTION OR PROCEEDING IN THE COURTS
OF THE STATE OF NEW YORK, THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR ANY OTHER JURISDICTION IN ANY WAY RELATING TO THIS GUARANTY AND
AGREES THAT IT WILL NEITHER RAISE NOR CLAIM ANY SUCH IMMUNITY AT OR IN RESPECT
OF ANY SUCH ACTION OR THE PROCEEDING.

ARTICLE XXII

WAIVER OF JURY TRIAL

EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
GUARANTY, ANY DOCUMENT EXECUTED BY ANY PARTY PURSUANT TO THIS GUARANTY OR THE
RELATIONSHIP ESTABLISHED UNDER THIS GUARANTY OR THEREUNDER.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
above written:

Signature Page to Guaranty

 

25



--------------------------------------------------------------------------------

CURO GROUP HOLDINGS CORP., as Guarantor By:  

/s/ Donald F. Gayhardt

  Name: Donald F. Gayhardt   Title: Director

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

LENDDIRECT CORP., as Seller and Servicer By:  

/s/ Donald F. Gayhardt

  Name: Donald F. Gayhardt   Title: Director

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

CASH MONEY CHEQUE CASHING INC., as Seller and Servicer By:  

/s/ Donald F. Gayhardt

  Name: Donald F. Gayhardt   Title: Director

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

CURO CANADA RECEIVABLES LIMITED PARTNERSHIP, by its general partner, CURO CANADA
RECEIVABLES GP INC., as Borrower By:  

/s/ Donald F. Gayhardt

  Name: Donald F. Gayhardt   Title: Director

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

WF MARLIE 2018-1, LTD., as Lender By:  

/s/ Thomas Buttacavoli

  Name: Thomas Buttacavoli   Title: Authorized Signatory

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

WATERFALL ASSET MANAGEMENT, LLC, as Administrative Agent By:  

/s/ Thomas Buttacavoli

  Name: Thomas Buttacavoli   Title: Authorized Person

 

Signature Page to Guaranty